DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/12/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-9 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a color conversion table acquisition unit” in claims 1 and 9.
“an image data acquisition unit” in claims 1 and 9.
“a read image data acquisition unit” in claims 1 and 9.
“an acceptance unit” in claims 1 and 9.
“a modification unit” in claims 1 and 9.
“a specification unit” in claim 2.
“an instruction unit” in claim 4.
“a determination unit” in claim 5.
“an informing unit” in claim 8

10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claims 1 and 9: “a color conversion table acquisition unit” corresponds to “Color Conversion Table Generation Device 30 with CPU 31”.  ‘The color conversion table generation device 30 modifies a color conversion table based on a print target (color sample) which is a target for color matching. The color conversion table is used by the controller 20 to perform color conversion processing on image data to be printed. The color conversion table generation device 30 may be built into the controller 20 or the printer 10. FIG. 3 shows a functional configuration of the color conversion table generation device 30. As shown in FIG. 3, the color conversion table generation device 30 includes a CPU 31, RAM 32, memory 33, an operation interface 34, a display 35, a communicator 36, and an interface 37. Those components are connected by a bus 38. The CPU 31 comprehensively controls processing operation of components of the color conversion table generation device 30. (See Applicant’s Drawing, Fig. 3, Color Conversion Table Generation Device 30 with CPU 31 and Applicant’s Specification, Para. [0013], [0030], [0031]).

(b)       Claims 1 and 9: “an image data acquisition unit” corresponds to “CPU 31”.  ‘The CPU 31 acquires image data to be printed. Thus, the CPU 31 functions as an image data acquisition unit. (See Applicant’s Drawing, Fig. 3, CPU 31 and Applicant’s Specification, Para. [0041]).

(c)       Claims 1 and 9: “a read image data acquisition unit” corresponds to “CPU 31”.  ‘The CPU 31 acquires read image data of a print target (color sample) corresponding to a partial or a whole area in image data to be printed. Thus, the CPU 31 functions as a read image data acquisition unit. In a case of imposed image data to be printed, the print target corresponds to a partial area in the image data to be printed. (See Applicant’s Drawing, Fig. 3, CPU 31 and Applicant’s Specification, Para. [0042]).

(d)       Claims 1 and 9: “an acceptance unit” corresponds to “CPU 31”. ‘The CPU 31 accepts specification of a target area in image data to be printed which is used for modifying a color conversion table. Thus, the CPU 31 functions as an acceptance unit. (See Applicant’s Drawing, Fig. 3, CPU 31 and Applicant’s Specification, Para. [0043]).

(e)       Claims 1 and 9: “a modification unit” corresponds to “CPU 31. ‘The CPU 31 cooperates with a color conversion table modification processing program 331 to execute color conversion table modification processing (see FIG. 5), which will be described later. The CPU 31 obtains, from the controller 20, a color conversion table to be applied to image data to be printed in a selected job. The CPU 31 modifies the color conversion table and sends it to the controller 20. (See Applicant’s Drawing, Fig. 3, CPU 31 and Applicant’s Specification, Para. [0032]).

(f)       Claim 2: “a specification unit” corresponds to “operation interface 34”. ‘The operation interface 34 functions as a specification unit that specifies a target area to be used for modifying a color conversion table in a preview image of image data to be printed which is displayed on the display 35. (See Applicant’s Drawing, Fig. 3, Operation Interface 34 and Applicant’s Specification, Para. [0036] lines 1-3).

(g)       Claim 4: “an instruction unit” corresponds to “operation interface 34”. ‘The operation interface 34 functions as an instruction unit which indicates that a print job for image data to be printed is an imposition job. (See Applicant’s Drawing, Fig. 2, Operation Interface 34 and Applicant’s Specification, Para. [0036] lines 4-5).

(h)       Claim 5: “a determination unit” corresponds to “CPU 31”. ‘The CPU 31 determines whether a similar pattern is repeated based on the extracted feature amount. Thus, the CPU 31 functions as a determination unit. Similar patterns are image areas that are mutually similar (similarity based on the feature amount exceeds a threshold).  (See Applicant’s Drawing, Fig. 3, CPU 31 and Applicant’s Specification, Para. [0036] lines 2-4).

(i)       Claim 8: “an informing unit” corresponds to “CPU 31”. ‘If a feature amount of a similar pattern extracted from the image data to be printed does not match a feature amount of the read image data of the print target, the CPU 31 informs it. Thus, the CPU 31 functions as an informing unit. Whether a feature amount of a similar pattern match a feature amount of read image data is determined based on, for example, whether similarity between the feature amount of the similar pattern and the feature amount of the read image data exceeds a threshold value. Ina case where the similarity between the feature amounts is less than a threshold value, the CPU 31 determines that the feature amounts do not match. (See Applicant’s Drawing, Fig. 3, CPU 31 and Applicant’s Specification, Para. [0087]).

11.	Dependent claims 3, 6-7 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishima (US PAT. No. 9,843,694 B2).
	
	Referring to Claim 1, Mishima teaches a color conversion table generation device (See Mishima, Fig. 1, Col. 6 lines 29-44, Image Reading Device 10), comprising:
a color conversion table acquisition unit (See Mishima, Fig. 1, Color Conversion Table Generation Unit 41) that acquires a color conversion table used in color conversion for image data to be printed which is imposed (See Mishima, Col. 13 lines 41-46, The color conversion table generation unit 41 generates a color conversion table which defines a conversion relationship (CMYK Lab) for converting the image signal values (CMYK) into a chromaticity value (Lab) on the basis of the correspondence relationship data 69 input from the color conversion unit 40 to generate a target profile 9.);
an image data acquisition unit (See Mishima, Fig. 1, First Image Input I/F 32) that acquires the image data to be printed (See Mishima, Col. 7 lines 29-31, The first image input I/F 32 functions as an image acquisition unit that acquires the manuscript image data 16 from the outside of the image reading device 10);
a read image data acquisition unit (See Mishima, Fig. 1, Scanner 12) that acquires read image data of a print target corresponding to a partial area in the image data to be printed (See Mishima, Col. 6 lines 35-37 and Col. 6 lines 51-55, the scanner 12 reads a printed material 20 on which an image is printed on the basis of manuscript image data 16 by a printer 18 and performs reading (also referred to as scan) of a printed material 20 on which an image has been printed on the basis of manuscript image data 16 to generate and outputs read image data 22 of the printed material 20.);
an acceptance unit (See Mishima, Fig. 1, Image Analysis Unit 33) that accepts specification of a target area in the image data to be printed which is to be used for modifying the color conversion table (See Mishima, Col. 9 lines 10-17, the image analysis unit 33 scans all the areas of the manuscript image data 16 while changing the position of the block BK, and repeatedly executes the process of steps S3 to S5 for the CMYK image data in all the blocks BK (NO in step S6). Arrows in FIGS. 3 to 5 indicate a state in which all the areas are scanned while modifying the position of the block BK; and
a modification unit (See Mishima, Fig 1, Color Conversion Table Generation Unit 41) that modifies the color conversion table based on the read image data and information corresponding to the specified target area in the image data to be printed (See Mishima, Col. 13 lines 49-54 and Col. 16 lines 30-35, The color conversion table generation unit 41 prepares a “provisional color conversion table” in which smoothness of a color change corresponding to an entire color space is ensured in advance, and locally (partially) modifies the provisional color conversion table using the correspondence relationship data 69 input from the color conversion unit 40 to generate a target color conversion table after the modification as the target profile 9 (step S18).).

	Referring to Claim 2, Mishima teaches the color conversion table generation device according to claim 1 (See Mishima, Fig. 1, Col. 6 lines 29-44, Image Reading Device 10), further comprising:
a display (See Mishima, Fig. 11, Image Display Field 52 of Reading area display screen 50) that displays a preview image of the image data to be printed (See Mishima, Col. 11 lines 34-38, In the image display field 52, a reduced image based on reduced image data 56 generated from the manuscript image data 16, and a reading frame 57 indicating a setting position of the printed material 20 with respect to the scanner 12 are displayed.); and
a specification unit (See Mishima, Fig. 1, reading area setting unit 34) that specifies the target area in the preview image displayed on the display (See Mishima, Col. 11 lines 10-13, the reading area setting unit 34 outputs a result of setting of the reading area to the display unit 35. Further, the reading area setting unit 34 outputs the manuscript image data 16 to the display unit 35.), 
wherein the acceptance unit accepts specification of the target area from the specification unit (See Mishima, Col. 7 lines 54-61, the image analysis unit 33 analyzes the manuscript image data 16 to detect the presence or absence of a straight edge, a length thereof, and a position thereof, and generates feature shape image data 45 indicating a result of the detection. This feature shape image data 45 is used for setting of a reading area when reading of the printed material 20 is performed by the scanner 12, in the reading area setting unit 34).

	Referring to Claim 3, Mishima teaches a color conversion table generation device according to claim 2 (See Mishima, Fig. 1, Col. 6 lines 29-44, Image Reading Device 10), wherein 
the acceptance unit accepts the specification of the target area by (See Mishima, Col. 9 lines 18-22, After completion of scanning of all the areas, the image analysis unit 33 generates the feature shape image data 45 on the basis of a result of detection of the presence or absence, the length, and the position of the straight edge for each block BK (step S8)):
displaying a specification frame of a size of the read image data of the print target in the preview image (See Mishima, Col. 11 lines 39-46, The display unit 35 generates the reduced image data 56 according to a size of the image display field 52 from the manuscript image data 16, and displays the reduced image based on the reduced image data 56 in the image display field 52. Further, the display unit 35 superimposes the reading frame 57 on the reduced image on the basis of a result of the setting of the reading area and displays these in the image display field 52.); and
placing the specification frame at the target area by moving the specification frame in response to a user's operation on the specification unit (See Mishima, Col. 15 lines 25-36, In an image display field 52 of the reading area display screen 50, a reading frame 57 indicating the setting position of the printed material 20 (the reading area of the printed material 20) is displayed to be superimposed on a reduced image based on reduced image data 56 obtained by reducing the manuscript image data 16 (step S13; corresponding to a display step of the present invention). Thus, the setting position of the printed material 20 to be set on the reading surface of the scanner 12, that is, the reading area of the printed material 20 can be indicated to the user.).

	Referring to Claim 4, Mishima teaches the color conversion table generation device according to claim 3 (See Mishima, Fig. 1, Col. 6 lines 29-44, Image Reading Device 10), further comprising:
an instruction unit (See Mishima, Fig. 1, Scanner Control Device 14) that instructs that a print job for the image data to be printed is an imposition job (See Mishima, Col. 6 lines 51-55, Under the control of the scanner control device 14, the scanner 12 performs reading of a printed material 20 on which an image has been printed on the basis of manuscript image data 16 to generate and outputs read image data 22 of the printed material 20), 
wherein, in a case where the instruction unit instructs that a print job for image data to be printed is an imposition job, the acceptance unit displays the specification frame in the preview image (See Mishima, Col. 14 lines 65-67 and Col. 15 lines 1-3, The image analysis unit 33 outputs the feature shape image data 45 and the manuscript image data 16 to the reading area setting unit 34. The manuscript image data 16 may be directly output from the image analysis unit 33 to the display unit 35 without passing through the reading area setting unit 34.).

	Referring to Claim 5, Mishima teaches the color conversion table generation device according to claim 3 (See Mishima, Fig. 1, Col. 6 lines 29-44, Image Reading Device 10), further comprising:
a determination unit (See Mishima, Fig. 1, The color extraction unit 63) which extracts a feature amount from the image data to be printed and which determines whether a similar pattern is repeated based on the extracted feature amount (See Mishima, Col. 13 lines 6-17, The color extraction unit 63 extracts color information in units of pixels from the image area at a corresponding position (an image area in which the manuscript image data 16 and the read image data 22 overlap) of the manuscript image data 16 and the read image data 22 after the registration process. Here, the color information extracted in units of pixels from “the image area at the corresponding position” of the manuscript image data 16 by the color extraction unit 63 is a CMYK value, and the color information extracted in units of pixels from the “image area at a corresponding position” of the read image data 22 is an RGB value.), 
wherein, in a case where the determination unit determines that the similar pattern is repeated, the acceptance unit displays the specification frame in the preview image (See Mishima, Col. 11 lines 60-67, the reading area setting unit 34 sets a plurality of reading areas, for example, two reading areas, a display of a reading frame 57 corresponding to a first reading area is first performed. Then, after read image data in the first reading area is acquired, a reading frame 57 corresponding to the second reading area is displayed.).

	Referring to Claim 6, Mishima teaches a color conversion table generation device according to claim 5 (See Mishima, Fig. 1, Col. 6 lines 29-44, Image Reading Device 10), wherein the determination unit determines whether the similar pattern is repeated based on a size of the read image data of the print target as one unit (See Mishima, Col. 6 lines 60-67, A size of the printed material 20 is formed to be larger than a reading range in which the printed material is readable in a reading surface (glass surface) of the scanner 12. Therefore, an area of a portion of the printed material 20 is selected and set on the reading surface of the scanner 12. The read image data 22 obtained through one reading in the scanner 12 is read image data corresponding to the area of the portion of the printed material 20.).

	Referring to Claim 7, Mishima teaches a color conversion table generation device according to claim 5 (See Mishima, Fig. 1, Col. 6 lines 29-44, Image Reading Device 10), wherein, in a case where the determination unit determines that the similar pattern is repeated, the acceptance unit displays the specification frame such that the frame is placed at one of the similar patterns in the preview image (See Mishima, Col. 11 lines 60-67, the reading area setting unit 34 sets a plurality of reading areas, for example, two reading areas, a display of a reading frame 57 corresponding to a first reading area is first performed. Then, after read image data in the first reading area is acquired, a reading frame 57 corresponding to the second reading area is displayed. The same applies a case where three or more reading areas are set.).

	Referring to Claim 8, Mishima teaches the color conversion table generation device according to claim 5 (See Mishima, Fig. 1, Col. 6 lines 29-44, Image Reading Device 10), further comprising:
an informing unit (See Mishima, Col. 7 lines 40-53, The first image analysis unit 33) that informs that the feature amount of the similar pattern does not match a feature amount of the read image data of the print target (See Mishima, Col. 7 lines 40-53, The first image analysis unit 33 performs analysis of the manuscript image data 16 input from the first image input I/F 32 to detect a feature amount that is used for a registration process of specifying a positional relationship between the manuscript image data 16 and the read image data 22 from the manuscript image data 16 and detects a straight edge of the image as the feature shape of the image suitable for the registration process. This feature amount is registration information used for a geometric conversion process of matching at least one of the manuscript image data 16 and the read image data 22 to the other.).

	Referring to Claim 9, arguments analogous to claim 1 are applicable.  A non-transitory recording medium is explicitly/inherently taught as evidenced by (See Mishima, Fig. 1, CPU of Control Unit 30, Col. 7 lines 20-26, control unit 30 includes a central processing unit (CPU) that executes a program read from a memory according to an input instruction of the operation unit 31, to control an operation of each unit of the scanner control device 14 and a reading operation of the scanner 12).
Cited Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (US PG. Pub. 2004/0190057 A1) discloses an image forming system which comprises a plurality of devices including at least one of an image forming device which can print data in a storage unit that can store data of a plurality of jobs including data of a first job and data of a second job which is input after the data of the first job, and a sheet processing device which can execute a sheet process for a sheet printed by the image forming device, a schedule associated with a plurality of work flows including a first work flow that includes a plurality of process steps using a plurality of devices of the image forming system required to complete the first job, and a second work flow that includes a plurality of process steps using a plurality of devices of the image forming system required to complete the second job can be set.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677